Willson, Judge.
In our opinion, the evidence proves that the defendant was a principal in the commission of the theft. It shows that he entered into an agreement with Dickerson, the substance of which was that Dickerson would steal hogs and bring them to defendant’s house, where they were to be slaughtered and the meat salted and cured into bacon, and the bacon was to be divided equally between said Dickerson and defendant.
In pursuance of this agreement Dickerson, assisted by Owens, who had been induced by Dickerson to engage in the theft, stole Long’s hogs and drove them to defendant’s house, where they were penned, slaughtered, and the meat salted and packed away in defendant’s smoke house. Defendant was present and assisted Dickerson and Owens in penning, slaughtering, and cleaning the hogs, and in salting and packing away the meat. It is further shown by the evidence that, in pursuánce of the agreement between Dickerson and defendant, while Dickerson and Owens were engaged in committing the theft, the defendant was performing the part assigned him, by preparing the pit, fire, pots, kettles, and salt necessary for the accomplisment of the theft, *607and without which the theft could not have been so readily and so safely completed.
Opinion delivered June 23, 1886.
Although he was not actually present when the hogs were taken, he was engaged in procuring and supplying means to assist in the commission of the offense, while Dickerson and Owens were executing the unlawful act. (Penal Code, Art. 76.)
The learned judge before whom the case was tried delivered to the jury a full and lucid charge, wherein the distinctions between a principal and an accomplice, and between a principal and a receiver of stolen property, were clearly and correctly drawn and explained. He certainly understood the decisions of this court upon this subject as we understand them, and as we believe the law to be. If the previous decisions of this court are not plain with reference to the distinction between a principal and an accomplice,- or accessory, we must confess that it is not within the scope of our ability to make it plain. (Scales v. The State, 7 Texas Ct. App., 361; Cook v. The State, 14 Texas Ct. App., 96; O’Neal v. The State, Id., 582; Bean v. The State, 17 Texas Ct. App., 60; Wright v. The State, 18 Texas Ct. App., 358; M. M. Smith v. The State, ante, p. 107; Doss v. The State, ante, p. 505.)
We have carefully considered other questions raised in the record, and we find no error for which the conviction should be disturbed. The judgment is affirmed.

Affirmed.